Name: Commission Regulation (EC) No 768/94 of 6 April 1994 amending Regulation (EC) No 630/94 as regards the period of validity of licences issued pursuant to the special arrangements for imports of maize into Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy
 Date Published: nan

 No L 90/22 Official Journal of the European Communities 7. 4. 94 COMMISSION REGULATION (EC) No 768/94 of 6 April 1994 amending Regulation (EC) No 630/94 as regards the period of validity of licences issued pursuant to the special arrangements for imports of maize into Portugal HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EC) No 630/94 is replaced by the following : '2. Import licences issued pursuant to this Regula ­ tion shall be valid from the date of issue, within the meaning of paragraph 1 , until 16 May 1994.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3670/93 of 22 December 1993 on special arrangements for import of maize into Portugal ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 630/94 of 21 March 1994 opening an invitation to tender for the reduc ­ tion in the levy on maize imported into Portugal from third countries (2), lays down in particular the period of validity of the licences ; whereas in order to facilitate maize imports into Portugal pursuant to those arrange ­ ments the said period of validity should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 338, 31 . 12. 1993, p. 35. (2) OJ No L 78, 22. 3 . 1994, p . 20.